DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to applicant’s response to non-final office action filed on July 12, 2021 in which claims 1, 3-11, and 13-14 are presented for further examination.
Terminal Disclaimer
3.	The terminal disclaimer filed on 7/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,430,111 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to OPTIMIZATION FOR REAL-TIME, PARALLEL EXECUTION OF MODELS FOR EXTRACTING HIGH-VALUE INFORMATION FROM DATA STREAMS.  The closest prior art Chase et al (US 2007/0143326) either singularly or in combination, fail to anticipate or render obvious the recited features “A method for accessing memory without using software-based locking techniques, the method comprising: assigning an index number to each memory slot of a plurality of sequential memory slots of a shared non-circular memory array, wherein the index number assigned to each memory slot is based at least in part on a physical address of memory associated with that memory slot: allocating a first memory slot and writing data to the first memory slot, wherein the first memory slot is associated with a producer index number; reading data from a second memory slot, wherein the second memory slot is associated with a consumer index number; and de-allocating data from a third memory slot having a second index number, wherein the third memory slot is associated with a garbage collector index number; wherein the writing, reading and de-allocating are performed using atomic instructions.”  Specifically the index number assigned to each memory slot based at least on a physical address of memory associated with that memory, then allocating based on the producer index number and de-allocating based on a different number associated with a garbage collector index number using atomic instructions.
These features in conjunction with all other limitations of the dependents and independent claims render claims 1, 3-11, and 13-14 allowable.

After further review of results of the searches conducted over the past, the claims as most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims and other recited features.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	McCrory (US 6,345,296) relates to Method system and computer program product for providing pull model data communication, specifically by performing memory management (probing, locking, unlocking) of user memory areas which are referenced by CIA primitives.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158.  The examiner can normally be reached on M-F 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANGELICA RUIZ/Primary Examiner, Art Unit 2158